79137: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-47005: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79137


Short Caption:MESI VS. MESICourt:Supreme Court


Related Case(s):79453


Lower Court Case(s):Clark Co. - Eighth Judicial District - D585846Classification:Civil Appeal - Family Law - Pro Bono Program


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:11/12/2020 at 10:45 AMOral Argument Location:Las Vegas


Submission Date:11/12/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantEric Thomas MesiStephanie J. Glantz
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						


RespondentVanessa Marie MesiAngela Jill Guingcangco
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


07/10/2019Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


07/10/2019Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)19-29321




07/10/2019Notice/OutgoingIssued Notice Regarding Deadlines. (SC)19-29323




07/10/2019Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet (SEALED). (SC)


07/19/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: All Hearing Vital Records. To Court Reporter: None listed. (SC)19-30542




07/19/2019BriefFiled Proper Person Appellant's Informal Brief. (SC)19-30546




07/19/2019Docketing StatementFiled Proper Person Appellant's Docketing Statement Civil Appeals. (SC)19-30549




07/23/2019Order/ProceduralFiled Order. At this stage of the proceedings, this court is unable to determine which transcripts, if any, are necessary for review on appeal, and therefore, declines to order the preparation of the requested transcripts at this time. (SC).19-31019




07/24/2019Notice/IncomingFiled Proper Person Appellant's Notice of Judicial Conduct Complaint with Chronological History and New Lower Court Filing.  (DETACHED EXHIBITS AND RETURNED UNFILED).  (SC)19-31252




08/02/2019MotionFiled Proper Person Appellant's Motion for Pro Bono Counsel to Assigned to the Appellant Pro Se Litigant. (SC)19-32527




08/02/2019Notice/OutgoingIssued Notice to Provide Proof of Service. Motion for Pro Bono Counsel Due date: 10 days.19-32529




08/12/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 05/01/19, 05/06/19, 06/19/19. To Court Reporter: None listed. (SC)19-33725




08/12/2019Notice/IncomingFiled Proper Person Appellant's Notice of Proof of Service to Attorney of Record Bankruptcy Counsel Chapter 13 for Assests, Debts and Liabilities. (SC)19-33726




08/12/2019Notice/IncomingFiled Proper Person Appellant's Notice of Fraudulent Assets, Debits Transfers During Divorce and Bankruptcy. (SC)19-33728




08/14/2019Order/ProceduralFiled Order Regarding Pro Bono Counsel.  The clerk of this court is directed to transmit a copy of this order and the attached case summary and district court order to the Legal Aid Center of Southern Nevada for financial eligibility screening.  If appellant and/or respondent qualify and do not object to pro bono counsel, the Legal Aid Center in cooperation with the Pro Bono Committee shall locate volunteer attorneys from the program to represent appellant and respondent.  Once attorneys are located, the attorneys shall file notices of appearance in this court within 60 days from the date of this order.  Appellant has filed a pro se "Notice of Judicial Conduct Complaint with Chronological History and New Lower Court Filing."  The motion is denied.  The clerk shall detach the exhibits from the notice filed on July 24, 2019, and return them unfiled.  This court takes no action at this time on appellant's pro se "Notice of Transcripts Request a Second Time" and "Notice of Fraudulent Assets, Debts Transfers During Divorce and Bankruptcy."  Briefing is suspended.  (SC)19-34214




08/22/2019Other Incoming DocumentFiled Proper Person Appellant's Document - Proposed Decree of Divorce (No Children). (SC)19-35302




08/22/2019Notice/IncomingFiled Proper Person Appellant's Notice of Transcripts and Errors by the Lower Clark County, Nevada Family Court. (SC)19-35303




08/23/2019TranscriptFiled Notice from Court Reporter. Katherine Rice stating that the requested transcripts were delivered.  Dates of transcripts: 06/19/19. (SC)19-35399




10/02/2019Notice/IncomingFiled Notice of Appearance of Pro Bono Counsel (A. Jill Guingcangco as counsel for respondent). (SC)19-40957




10/03/2019Notice/IncomingFiled Respondent's Statement of Legal Aid Representation (Pursuant to NRS 12.015). (SC)19-41024




10/07/2019Notice/IncomingFiled Notice of Appearance of Pro Bono Counsel (Dennis L. Kennedy and Stephanie J. Glantz as counsel for appellant). (SC)19-41377




10/07/2019Notice/IncomingFiled Notice Statement of Legal Aid Representation (Pursuant to NRS 12.015). (SC)19-41379




10/15/2019Order/ProceduralFiled Order Directing Transmission of Record and Reinstating Briefing.   Record on Appeal due:  30 days.  Opening Brief due:  90 days.  Given the appointment of counsel, this court takes no action on the documents filed by appellant in pro se on August 22, 2019.  (SC)19-42589




10/30/2019Record on Appeal DocumentsFiled Record on Appeal - Volume 1. (SC)19-44585




10/30/2019Record on Appeal DocumentsFiled Record on Appeal - Volume 2. (SC)19-44589




10/30/2019Record on Appeal DocumentsFiled Record on Appeal - Volume 3. (SC)19-44591




10/30/2019Record on Appeal DocumentsFiled Record on Appeal - Volume 4. (SC)19-44592




11/05/2019Record on Appeal DocumentsFiled Record on Appeal pages 1 to 3, 4 to 5, 115 to 125, 126 to 134, 135 to 137, 138 to 140, 141 to 143, 196 to 198, 801 to 803, 804 to 805, 806, 807 to 809 and 810 to 813 (SEALED). (SC)


12/13/2019MotionFiled Stipulation to Extend Briefing Deadlines. (SC).19-50707




12/24/2019Order/ProceduralFiled Order Approving Stipulation. Appellant's Opening Brief and Appendix due: February 12, 2020. Respondent shall have 60 days from the date of service of the opening brief and appendix to file and serve the answering brief. (SC).19-52069




02/12/2020MotionFiled Appellant's Motion to Redact Portions of the Joint Appendix. (SC)20-05869




02/12/2020BriefFiled Appellant Eric Thomas Mesi's Opening Brief. (SC)20-05870




02/12/2020AppendixFiled Joint Appendix Volume I of III. (SC)20-05875




02/12/2020AppendixFiled Joint Appendix Volume II of III, Part 1 of 2. (SC)20-05878




02/12/2020AppendixFiled Joint Appendix Volume II of III, Part 2 of 2. (SC)20-05879




02/12/2020AppendixFiled Joint Appendix Volume III of III. (SC)20-05880




02/20/2020Order/ProceduralFiled Order Granting Motion. Appellant's motion for leave to redact portions of the joint appendix containing restricted personal information is granted. The redacted appendix was filed on February 12, 2020. (SC).20-06999




04/14/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Answering Brief due: April 27, 2020. (SC).20-14006




04/17/2020BriefFiled Respondent's Answering Brief. (SC)20-14701




05/07/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  June 1, 2020.  (SC)20-17275




06/01/2020BriefFiled Appellant Eric Thomas Mesi's Reply Brief. (SC).20-20566




06/01/2020Case Status UpdateBriefing Completed/To Screening. (SC).


10/06/2020Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on November 12, 2020, at 10:45 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes. The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. (SC)20-36689




10/13/2020Notice/IncomingFiled Notice of Appearance at Oral Argument (Jill Guingcangco of Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP enters her appearance as the arguing attorney for respondent). (SC)20-37520




10/14/2020Notice/IncomingFiled Notice of Appearance at Oral Argument (Stephanie J. Glantz of Bailey Kennedy will appear on behalf of Appellant Eric Thomas Mesi at oral argument on November 12, 2020 a 10:45 a.m.). (SC)20-37773




10/29/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-39676




11/12/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. 78996. (SNP20-MG/LS/AS). (SC)


12/31/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded with instructions." Before: Gibbons/Stiglich/Silver. Author: Stiglich, J. Majority: Stiglich/Gibbons/Silver.136 Nev. Adv. Opn. No. 89. SNP20-MG/LS/AS. (SC).20-47005




01/25/2021RemittiturIssued Remittitur. (SC)21-02176




01/25/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


02/05/2021RemittiturFiled Remittitur. Received by District Court Clerk on January 26, 2021. (SC)21-02176





Combined Case View